DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (20180188606), Lee hereinafter.
Regarding claim 1, Lee discloses a display module, comprising: a liquid crystal display panel (100, ¶ [41], fig. 1); a micro light-emitting diode (LED) display panel (300) disposed under the liquid crystal display panel (100) and bonded to the liquid crystal display panel (100), wherein the micro LED display panel (300) only displays white color (¶ [66]); a first driving chip (600, ¶ [199], fig. 12) connected to the liquid crystal display panel (100) and configured to drive the liquid crystal display panel (100) to emit light and display; and a second driving chip (700) connected to the micro LED display panel (300) and configured to drive the micro LED display panel (300) to emit light and display.
Regarding claim 2, Lee discloses that the liquid crystal display panel (100) comprises pixel units (111, ¶ [43], fig. 2) arranged in an array, and each of the pixel 
Regarding claim 3, Lee discloses that the second sub-pixels (SP) and the first sub-pixels (EA) are in one-to-one correspondence (fig. 1).
Regarding claim 4, Lee discloses that the second sub-pixels (SP) and the pixel units (111) are in one-to-one correspondence (fig. 2).
Regarding claim 5, Lee discloses a structure (200, ¶ [114], fig. 5) of bonding the liquid crystal display panel (100) and the micro LED display panel (300) comprises bonding a lower surface of the liquid crystal display panel (100) to an upper surface of the micro LED display panel (300) by a transparent adhesive layer (OCA).
Regarding claim 7, Lee discloses that the micro LED display panel (300) comprises a second array substrate (310, ¶ [50], fig. 2) and a micro LED pixel (350) array bonded to the second array substrate (310).
Regarding claim 8, Lee discloses that the micro LED pixel (350) array comprises a substrate (330, ¶ [50], fig. 2), a first semiconductor layer (351, ¶ [70], fig. 3), an active layer (353), a second semiconductor layer (355), a first electrode (E1), and a second electrode (E2).
Regarding claim 9, Lee discloses that the micro LED pixel (350) array further comprises a light-emitting medium layer (¶ [67]).
Regarding claim 10, Lee discloses that material of the active layer (353) comprises multi-colored light-emitting mixed material (MQW, ¶ [72]).
claim 11, Lee discloses a display device, comprising a display module; wherein the display module comprises: a liquid crystal display panel (100, ¶ [41], fig. 1); a micro light-emitting diode (LED) display panel (300) disposed under the liquid crystal display panel (100) and bonded to the liquid crystal display panel (100), wherein the micro LED display panel (300) only displays white color (¶ [66]); a first driving chip (600, ¶ [199], fig. 12) connected to the liquid crystal display panel (100) and configured to drive the liquid crystal display panel (100) to emit light and display; and a second driving chip (700) connected to the micro LED display panel (300) and configured to drive the micro LED display panel (300) to emit light and display.
Regarding claim 12, Lee discloses that the liquid crystal display panel (100) comprises pixel units (111, ¶ [43], fig. 2) arranged in an array, and each of the pixel units (111) comprises three first sub-pixels (EA, ¶ [58], fig. 1); and the micro LED display panel (300) comprises second sub-pixels (SP, ¶ [77], fig. 1) arranged in an array.
Regarding claim 13, Lee discloses that the second sub-pixels (SP) and the first sub-pixels (EA) are in one-to-one correspondence (fig. 1).
Regarding claim 14, Lee discloses that the second sub-pixels (SP) and the pixel units (111) are in one-to-one correspondence (fig. 2).
Regarding claim 15, Lee discloses a structure (200, ¶ [114], fig. 5) of bonding the liquid crystal display panel (100) and the micro LED display panel (300) comprises bonding a lower surface of the liquid crystal display panel (100) to an upper surface of the micro LED display panel (300) by a transparent adhesive layer (OCA).
claim 17, Lee discloses that the micro LED display panel (300) comprises a second array substrate (310, ¶ [50], fig. 2) and a micro LED pixel (350) array bonded to the second array substrate (310).
Regarding claim 18, Lee discloses that the micro LED pixel (350) array comprises a substrate (330, ¶ [50], fig. 2), a first semiconductor layer (351, ¶ [70], fig. 3), an active layer (353), a second semiconductor layer (355), a first electrode (E1), and a second electrode (E2).
Regarding claim 19, Lee discloses that the micro LED pixel (350) array further comprises a light-emitting medium layer (¶ [67]).
Regarding claim 20, Lee discloses that material of the active layer (353) comprises multi-colored light-emitting mixed material (MQW, ¶ [72]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (20180188606), Lee hereinafter.
Regarding claim 6, Lee discloses the claimed invention according to claim 1.

Meanwhile, ¶ [114] of Lee discloses an air gap provided between the liquid crystal display panel 100 and the light source panel 300, this suggests a frame adhesive in a non-display region around the liquid crystal display panel.
Therefore, a person of ordinary skill in the art at the time of effective filing of the claimed invention would be inclined to consider Lee’s disclosure on ¶ [114] implies a frame adhesive in a non-display region around the liquid crystal display panel, in order to prevent introduction of debris into the air gap.
Regarding claim 16, Lee discloses the claimed invention according to claim 11.
However, Lee is silent about a structure (200) of bonding the liquid crystal display panel (100) and the micro LED display panel (300) comprises using a frame adhesive in a non-display region around the liquid crystal display panel (100) for bonding.  
Meanwhile, ¶ [114] of Lee discloses an air gap provided between the liquid crystal display panel 100 and the light source panel 300, this suggests a frame adhesive in a non-display region around the liquid crystal display panel.
Therefore, a person of ordinary skill in the art at the time of effective filing of the claimed invention would be inclined to consider Lee’s disclosure on ¶ [114] implies a frame adhesive in a non-display region around the liquid crystal display panel, in order to prevent introduction of debris into the air gap.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE M DIAZ/           Examiner, Art Unit 2879    

/Mariceli Santiago/           Primary Examiner, Art Unit